IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NOS. WR-39,597-12 & -13


                     EX PARTE MANUEL LUPE RIOS, JR., Applicant


           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. W90-54751-U(C) & W90-54752-U(C) IN THE 291ST DISTRICT COURT
                         FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated robbery and sentenced to fifty years’ imprisonment on each count. The Fifth Court

of Appeals affirmed his convictions. Rios v. State, Nos. 05-95-01073-CR & 05-95-01074-CR (Tex.

App.—Dallas 1997, pets. ref’d).

       Applicant contends, among other things, that he is actually innocent. Ex parte Elizondo, 947
S.W.2d 202 (Tex. Crim. App. 1996). Based on our own independent review of the record, we
                                                                                                   2

conclude that Applicant has not established by clear and convincing evidence that he is actually

innocent. This claim is denied. Applicant’s remaining claims are dismissed. TEX . CODE CRIM .

PROC. art. 11.07, § 4. Accordingly, these applications are denied in part and dismissed in part.



Filed: November 19, 2014
Do not publish